DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


REASONS FOR ALLOWANCE
3. 	Claims 1, 3-10, 12-22, 24-32, and 34-46 are allowed. 

Applicant’s invention is drawn to a method for transmission of first indication about a plurality of modulation-coding schemes (MCSs) supported by the apparatus for receiving a corresponding different number of spatial streams. The independent claims 1, 10, 19-21, 31, 41-42, each recites, inter alia, a method for receiving plurality of subfields, each subfield of the first plurality of subfields comprises a number of bits indicating a maximum modulation and coding scheme (MCS) supported by the second apparatus for receiving the respective number of spatial streams associated with the respective subfield; selecting, by the first apparatus, an MCS for communication to the second apparatus based at least in part on the first field; and transmitting, by the first apparatus, data to the second apparatus according to the selected MCS.
The first plurality of subfields comprises a number of bits indicating a maximum modulation and coding scheme (MCS) supported by the second apparatus for receiving the respective number of spatial streams associated with the respective subfield; selecting, by the first apparatus, an MCS for communication to the second apparatus based at least in part on the first field; and transmitting, by the first apparatus, data to the second apparatus according to the selected MCS is neither taught nor suggested by the prior art either along or when combined. Especially when read in light of all the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080057972, Doettling et al., disclose method for allocating resources in radio communication system.
US 20080258981, Achour et al., disclose Antennas, Devices and Systems Based on Metamaterial Structures
US 20120176982, Zirwas et al., disclose Transparent frequency shift Solution for Comp.
IEEE 802.11-10-1361-03-00ac, proposed tgac draft amendment.
IEEE 802.11-09-0992-18-00ac, proposed specification framework for tgac. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413